 ARKAY PACKAGING CORPORATIONArkayPackaging CorporationandLocal 119B,Graph-icArts International Union,AFL-CIO. Case 29-CA-3992October 24, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDPENELLOOn June 30, 1975, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthisproceeding.Thereafter, the Respondent, theGeneralCounsel, and the Charging Party filedexceptions and the General Counsel filed a support-ing brief; the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Arkay Packaging Corporation, Hauppauge, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified.1.Delete the word "other" from paragraph 1(c),the first time it is used.2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support toLocal 381, Folding Box, Corrugated Box andDisplayWorkers Union, International Brother-hood of Pulp, Sulphite and Paper 'Mill Workers,AFL-CIO.221 NLRB No. 1099WE WILL NOT assist or contribute support to theEmployee Committee, which was formed byemployees of Arkay Packaging Corporation-on orabout January 25, 1975, nor will we assist orcontribute support to any other labor organiza-tion.WE WILL NOT recognize the Employee Commit-tee as the exclusive representative of our employ-ees for the purpose of collective bargaining, unlessand until it has been selected by our employees inan election conducted by the National LaborRelations Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist any labor organization, tobargain collectively through, representatives oftheir own choosing, or to engage in concertedactivities for the purpose of collective bargainingor other mutual aid, or to refrain from any and allsuch activities, except to the extent that' theserightsmay be affected by agreements in conform-itywith Section 8(a)(3) of the National LaborRelations Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members ofeither of the above-named labor organizations, or ofLocal 119B, Graphic Arts International Union,AFL-CIO, or of any other union.ARKAY PACKAGINGCORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase was tried at Brooklyn, New York, on February 5, 6,and 25, 1975.1 The charge was filed by Local 119B,Graphic Arts International Union, AFL-CIO, on August28, and the complaint was issued on November 25. Theprimary issues are whether the Company, the Respondent,violated Section 8(a)(1) and (2) of the National LaborRelations Act, as amended, by: (a) unlawfully assisting andsupporting Local 381, Folding Box, Corrugated Box' andDisplayWorkersUnion,AFL-CIO, 'by urging , andsoliciting its employees to sign Local $81 authorizationcards; (b) unlawfully threatening employees with dischargeand unlawfully assisting Local 381 by a speech given byHoward Bates on August 22; (c) whether the economicstrike which commenced on June 11 was converted into anunfair labor practice strike on or about July 23; and (d)recognizing and negotiating with the Employee Committeeat a time when a question concerning representation was inissue.1All dates are in 1974 unless otherwise stated. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent,a New Yorkcorporation,is engaged inthe manufacture of paper cartons and related products at itplant in Hauppauge,New York,where it annually shipsgoods valued in excess of $1 millionof which productsvalued in excessof $50,000 wereshipped directly tocustomers located outside the State.The Companyadmits,and I fmd,that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.IL THE LABOR ORGANIZATIONSINVOLVEDLocal 119B, Graphic Arts International Union, AFL-CIO, and Local 381, Folding Box, Corrugated Box andDisplayWorkers Union, AFL-CIO,2 herein called Local119B and Local 381, respectively, are labor organizationswithin the meaning of Section 2(5) of the Act.On the first day of the hearing, the General Counselamended the complaint on the record to charge theRespondent with an additional violation of Section 8(a)(1)and (2) of the Act by recognizing and negotiating with anEmployee Committee, and,took the position at the hearingthat the Employee Committee was a labor organizationwithin the meaning of the Act. Respondent, at the hearingand in the brief, denied that the Employee Committee wasa labor organization. On the basis of the uncontrovertedand credible evidence, I fmd that the committee wasinitiated by the employees; was composed of employeerepresentatives elected by the employees in the variousdepartments to represent the employees in dealing with theCompany; that the committee met twice with agents of theRespondent to discuss hours and working conditions; Ifind, therefore, that the Employee Committee is a labororganization within the meaning of the Act .3Ill.THE ALLEGEDUNFAIR LABOR PRACTICESA.CredibilityThe only testimony elicited in this proceeding was fromwitnesses called by the General Counsel; the Respondentcalled no witnesses to rebut any of the testimony. Four, ofthewitnesses,Romaner, Provenzano,Wolmart, andCaruso were still working for the Respondent at the time oftheir testimony, and testified factually and directly,without any attempt to shade their testimony so as to aidthe Respondent. The findings of fact herein are based onthe uncontradicted testimony of the General Counsel's2Further identified in the General Counsel's brief as being an affiliate ofthe InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers3Section 2(5) of the Act, defines a labor organization as... any kind, or any agency or employee representation committeeor plan, in which employees participate and which exists for thewitnesses,who were credible and whose testimony wasgenerally corroborative.B.Background FactsLocal 119B has had collective-bargaining agreementswith the Respondent since 1948. In 1954 the Respondentbecame a member of an employer association, PrintersLeague Section of the Printing Industries of MetropolitanNew York, and this association had agreements with Local119B on behalf of the Respondent for the next 20 years.The agreements covered a unit of employees in thefinishing operations of the Company, known as finishingemployees.4 The last association agreement in which theRespondent was a participant commenced June 1, 1971,and terminated February 28, 1974. Prior to the terminationdate; Respondent gave timely notice to Local 119B that itwas withdrawing from membership in the association.Thereafter, beginning sometime in February, Local 119Bbeganto negotiate with the Respondent onanindividualbasis. Joseph Hellman, president, and Edward Ruggiero,business representative, represented Local 119B. HowardKaneff, ' president,Howard Bates, vice president andgeneral manager, and David Kramer; attorney, representedthe Company. Negotiations took place until June 10, whenthey terminated without an agreement being reached. OnJune 11, the Union commenced an economic strike, with apicket line at the Respondent's plant. About 60 employeeswere represented by the Union at this time.Throughout the negotiations, there was one "majorstumbling block" that prevented the parties from reachingan agreement, and that was the issue of working hours. Theprevious contract had called for a 34-1/2-hour workweek,and the Company wanted a 37-1/2-hour workweek. Thisissue came up frequently during, the negotiations. Thecompany representatives pointed out repeatedly thatanother union in the area in the same folding box industry,Local 381, had a 37-1/2-hour workweek in its contractswith employers. The Company also wanted general relief inwages, but this was secondary to the issue of the workweek.Shortly after the strike commenced Hellman met withthe president of the Company, Kaneff, to try to terminatethe strike. Again Kaneff stated that he needed relief in thehours, and Hellman told him that "I couldn't give him 371/2 hour week because all our, shops were working 34 1/2."The meeting thereupon terminated.A few days after the picket line was established, Hellmanbegan to receive reports from pickets that members ofLocal 381 were going in to work in the plant asreplacements for striking employees.Hellman calledBenny Cianciulla, president of Local 381, and complainedabout it. Cianciulla conceded that it was possible somemembers of Local 381 were going into the Respondent'sshop soliciting jobs on their own.In July, Hellman received reports from pickets that moreand more members of Local 381 were going into the plantpurpose, in whole or in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours of employment, orconditions of work.4Employees in departments other than the finishing department wererepresented by various other unions, but such employees and unions are notrelevant to this case. ARKAY PACKAGING CORPORATIONas strikereplacements, and the strikers wanted to knowwhat the Union was doing about it. Hellman stated "I toldthem then that it was now no longer an economic strike, itwas an unfair labor practice strike because based on theinformation we were receiving, the Company was violatingthe law." Hellman made further calls to Cianciulla, whofinally conceded that some Local 381 representatives weresending people into work at the plant but that he,personally, had nothing to do with it.Towards the end of July, Hellman and Ruggerio metwith Company Attorney Kramer, Vice President Bates,and Howard Roche, a Company official, at the offices of aFederalmediator.Company representatives stated thatthey were no longer hurting, things were going well, andthat they had things pretty well under control. Hellmanaccused them of bringing in Local 381 to do Local 119B'swork.The mediator then separated the parties. Afterconferring with the representatives of the Respondent, themediator advised Hellman that there didn't appear to beany chance of settlement, because the Company wasinsistingon a 37-1/2-hour workweek.On July 29, Local 119B filed a joint petition with Local1034, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, seeking the sameunit covered in the prior agreement with Respondent,under theassociationagreement.No explanation wasmade at the hearing as to why Local 119B sought torepresent the employees jointly with Teamsters Local 1034,but such-issue isnot relevant to this case.In responseto a letter from Region 29 concerning thispetition,Kramer,Respondent's attorney, on August 6replied, forwarding a copy of the expired contract withLocal 119B, advising the Region of the names of unionswhich had contracts with the Company, and then stated"In additionwe areadvised that Local 381... may claimto representthe employees in the proposed unit." There-after, in a letter dated August 13 the Region scheduled aconference for August 28 to try to work out a consentelection.Local 381 was listed on the conference letter as arecipient, just asitwaslisted as a recipient of a RegionletterdatedAugust 9 to all interested parties. Theconferencewas not held on August 28, as Local 119B filedthe instantcharge on that date.Distribution of Local 381 cardsJohn Romaner was hired by the Respondent in earlyJune, prior to commencement of the strike. He is not amember of Local 11 9B. In July, while driving his van truckinto the plant carrying three other employees, picketsmassed aroundhis vehicle and tried to pull him out.Sometimeafter this event an employee in his department,whose name he could not recall, gave him a Local 381authorization card.5 In the middle of that day Romanerwent to the office of Raymond Erario, who was a personalfriend,to discussthe card. Erario is the supervisor of thefinishing department, and admittedly a supervisor underthe Act. He also is the son of the secretary-treasurer ofLocal 381, and was formerly a member of Local 381.5This authorizationcard (like all cardsinG.C Exhs. 10A to 10E,inclusive)are unequivocal applicationsfor membership in Local 381 and101Romaner asked Erano if he knew anything about thecards, and Erario replied, "Yes, don't worry about it,, it'sno big secret." Romaner then asked if it was a good unionand about benefits. Erario held an otherwise unidentifiedred booklet in his hand and discussed some of the benefitscontained therein, suchas BlueCross and Blue Shieldprovisions. Erario did not try to persuade Romaner to signor not to sign the card.Shortly after his conference with Erario, Romaner talkedtoMuratore in the plant about Local 381, as he had heardMuratore was a member of that union. He asked Muratoreif it was a good union and Muratore said it was, butexpressed no opinion as to whether Romaner should signthe card or not. Romaner signed his Local 381 authoriza-tion card on July 23.Lou Ann Provenzano was hired around the last week ofJune for the glue department. She had not previouslyworked in any type factory, and was totally inexperiencedin such work. In mid-July, on a visit to the glue line to visitsome girl friends, they showed her some union cards.Muratore came over and told the girls "that if any of thegirlswere interested in getting a union,getting, you know,have a union represent them, to fill them out and sendthem in." Provenzano signed her Local 381 authorizationcard on July 23.-Ray Wolmart began work at the Respondent's plant inlate June in the gold stamping department. In July on theglue line, he had a conversation with Muratore about aunion ". . . that was going into the shop, supposedly goinginto the shop and I asked him if he had cards for it."Muratore said he had no cards but about 3 weeks later on abreak,Muratore gave him a union card. When Wolmarthesitated about taking the card, Muratore said "it was allright with Ray." I, find as a fact that the Ray referred towas Ray Erario, Muratore's supervisor. Wolniart took thecard home, signed it, and later gave it back to Muratore.The authorization card of Wolmart to Local 381 was datedAugust 13.Christopher Caruso was hired by the Respondent onJuly 3 as a diecutting operator. In August he heard fromother people in the factory that Muratore had cards-forLocal 381. Caruso asked Muratore for a card in thecafeteria and received three or four cards. Caruso signed acard on August 16 and mailed it to Local 381, and gave theother two or three cards out "to the guys in myDepartment."Roy Pitkanen started to work for the Respondent in"early to middle August," as a sealer in the gluingdepartment. On August 22, about 5 minutes after returningfrom, hearing a speech - which will hereinbelow be fullyreviewed- by Howard, Bates, vice president, Muratorewalked up to Pitkanen. Pitkanen described what happenedas follows, "He just handed me a card and a pen and said`read it over quickly and' sign it.' He, said that is the newunion they want to bring in here.". Pitkanen filled out andsigned the Local 381 card and gave it to Muratore.Pitkanen then saw Muratore give a card and a pen to anemployee named Chris, but did not see Chrissign,it, as hereturned to his work. Pitkanen also saw Muratore go up toauthorization for representation by that union 102DECISIONSOF NATIONALLABOR RELATIONS BOARDa female employeewith a card, and she unformed him thatshe had alreadyfilled one out. Pitkanen voluntarily quit 10days after his hire.C.The Issue of Muratore's Supervisory StatusGeneral Counsel in his complaint and brief alleged thatMuratore is a supervisor within the meaning of the Act.Respondent denied such supervisory status in his answerand brief.Unfortunately, we have the direct testimony of only onewitness to shed light on this issue,Lou Ann Provenzano.Provenzano, while in her late teens or early twenties, just asmost of the strike replacements were who testified forGeneral Counsel, was a forthright and candid witness.Provenzano testified that she had been hired by Erario inthe last week of June. Erario was Muratore's immediatesupervisor and Muratore went to him about problems. InJune, July, and August there were 11 employees in the gluedepartmentwho operated four -machines that glueddifferent size cartons. `The actual operation of the gluemachineswas very simple, as the girls in the department,inexperienced as they were, would break in new employeesand show them how to run these machines. Muratore didnot play any part in training new employees.Muratore would setup the machines for gluing of thedifferentsizecartons.Provenzano testified that in thesummer of 1974 he spent 90 percent of his time doingmanual work, such as setting up, adjusting, and fixing themachines.Muratore also performed paperwork at a desk inthe plant, that he shared with Harold Sheets, a mechanic.Sheets did just about the same work as Muratore, exceptthatMuratore was a little more experienced. The paper-work performed by Muratore consisted of keeping recordsand filling out production sheets. Muratore receives a listof what jobs he has to run, and checks to see if he has theglue and corrugated board to carry out the assignment.Muratore assigned the jobs that were to be performed bythe employees in the glue department,and on occasionpulled an operator off one job and put her on another. Ifan employee.wanted to come in late she would "first speaktoMuratore because he would have to get a girl to replaceme." Muratore would give the operator other duties, suchas cleaning up the area, rather, than go for a break when amachine would break down.Muratore was responsible tosee that the work was turned out properly.Muratore punched a timeclock and worked the sametime schedule, just as the other glue department employeesdid.As far as Provenzano knew, Muratore had neverdischarged, laid off, or suspended any employees; he hadnever promoted or given a raise or bonus toanyemployee;he had nothing to do with scheduling overtime; he hadnothing to do with hiring employees, as Erario performedthat function. Provenzano was asked by General Counselto give examples of incidents in which Muratore repri-manded employees. She replied "It could be anything. If agirl just left the department to go to the bathroom, andthey tooka long timeto get back, he would tell them youhave to make it more quicker, or, you know, just littlethings likethat."When pressed by General Counsel formore examplesshe could not remember any.During the hearing no specific job title was-ever ascribedtoMuratore. However, in the affidavit of Romaner datedOctober 4 (G.C. Exh. 9), Romaner referred to 'Muratore as"a line manager in the glue department." This job title usedby Romaner has particular significance in the light oftestimony given by Hellman on the first day of the hearing.Hellmanwas being cross-examined by Respondent'scounsel, about the former collective-bargaining agreementsbetween the Respondent and Local 119B and the followingcolloquy took place:Q. (Husband) You don't remember anything aboutline managers?A. (Hellman) No.Q.Line managers with the company were coveredby your contract, weren't they?A.Yes.Q.And they were union members were they not?A.Yes.The question to be resolved is whether, as the GeneralCounsel contends, Muratore occupied in the summer of1974 the status of supervisor within the statutory defini-tion, or whether, as the Respondentinsists,was insteadmerely a highly skilled employee who, because of hissuperior experience and knowledge, was looked up to bythe inexperienced glue department employees. I ampersuaded, after consideration of all the relevant facts, thatthe question must be resolved in favor of the Respondent,for thereasonsthat follow.Section 2(11) of the Act defines the authority whichrenders a person a supervisor. These include, amongothers, the authority to transfer,assign,discipline, orresponsibly to direct if "the exercise of such authority isnot of a merely routine or clerical nature, but requires theuse of independent judgment."As appears from the findings above, Muratore func-tioned primarily as a setup man, spending 90 percent of histime doing manual work, setting up and adjusting the fourgluemachines.He did not train the employees in theoperation of the machines as their operation was soelementary that inexperienced employees would show thebrand new employees how to operate the glue machines.The remaining 10 percent of Muratore's time was spentseeing that enough glue and corrugated board was on handto carryout the assignment, keeping production records forthe glue department, and performing some leadman typeduties.Muratore did assign the glue department employees totheir jobs. However, this assignment was necessarily of aroutine nature, as the gluing of cartonswas sosimple thatinexperienced employees could operate the glue machineswithout any formal training.General Counsel inquired of Provenzano as to Mura-tore's power to reprimand employees. When pressed forspecific incidents in which Muratore reprimanded employ-ees, she could only think of one. It is plain that he had noreal authority to discipline employees, as the only repri-mand that the General Counsel'switnesscould cite, wasfor the very minor matter of employees taking too long togo to the bathroom. ARKAY PACKAGING CORPORATION103Muratore shared a shop desk with Sheets, a mechanicand machine adjustor, and they both did about the sametype of work, only Muratore was a little more experienced.There was no claim by General Counsel that Sheets was asupervisor.The facts are clear that Muratore had no authority tohire, fire, transfer, suspend, layoff, discharge, reward, ordiscipline other employees or effectively to recommendsuch action. The question that remains then is whether thefacts in this case are such, nevertheless, as to meet the"responsibly to direct" criterion for supervisory status asset forthinSection2(11). I fmd that they are not.Considering all of the facts, including the extremely routineand simplework involved, that he spent 90 percent of histime on setupwork, that mechanic Sheets did about thesame work he did, and that Erario was available in thearea,Iam persuaded that the preponderance of the factsreveals thatMuratore has not been clothed with superviso-ry authority, that he was no more than a leadman, and thathe was nota supervisor within the meaning of the Act.Graphics Typography, Inc.,217 NLRB No. 176 (1975);WirtzManufacturing Company, Inc.,215 NLRB No. 50(1974);Marinette Marine Corporation,179 NLRB 627.General Counsel contends in his brief that, "assumingMuratore was not a supervisor, nevertheless, he was anagent of Respondent on its behalf." The facts cited abovedo not meet the burden of proving such agency. The linkcited by General Counsel was a very sparse remark madeby Erario toRomaner.Romaner, who was friendly withErario,went to Erario's office and asked him if he knewabout this (Local 381) card, and Erario said ". . . don'tworry about it, its no bigsecret." I cannot infer from thisremark that Respondent knew that Muratore was distribut-ing Local 381 cards.6 Erario's words clearly meant he knewcards werebeing distributed, but this cannot be stretchedtomean that he knew Muratore was distributing them.There is likewise no proof that Respondent either author-izedor ratifiedMuratore's card distribution. Again theGeneral Counselrests on aweak link to try to bind theCompany. When Muratore handed a card to Wolmart,Wolmart hesitated and Muratore said ". , .. it was, all rightwithRay," referring to Ray Erario. Such a-one linegratuitous statementby an employee cannot meet thisburden of proof that the Respondent authorized or ratifiedMuratore's card distribution.Accordingly, I conclude that Respondent did not violateSection 8(a)(1) and (2) of the Act by any conduct ofMuratore as he was neithera supervisor or agent of theRespondent within the meaning ofthe Act.D.Findings and Conclusions Relating to Bates'SpeechOn August 22, vice president Bates read a preparedstatement to a group of employees who had been called tothe plant cafeteria during working hours" for that purpose.Erario and other supervisors were also present. The partiesstipulated that the statement read by Bates was as ;follows:Normally, fellows, I like to talk without any writtendocuments in front of me so that I can talk a littlecloser to you, man to man. However, this statement isso important and can so easily be misconstrued in legalterminologies in the future that you can well under-stand why I am about to read this statement.An employer cannot make a promise of benefit norgrant a promise of benefit prior to an election. Anemployer cannot make any threat of any detrimentalaction-prior to an election. On the other hand, unionscan make any promises they want and practically anythreats they want short of physical violence.There will be an election held by the National LaborRelations Board. At the election you will be givenballots.You will vote in secret. No one will see howyou voted. On the ballot you will be given two choices:YES or NO. A vote YES is for Joe Hellman and theTeamsters. A vote NO is for Arkay. The real problem isvoting YES for Joe Hellman is that it is not a vote forHellman or the Bookbinders. It is really a vote for theTeamsters. If you vote YES you may be voting yourselfout of a job. Hellman's purpose in winning the electionis to force Arkay to sit down and negotiate to put backeach and every striker to work. If they do that, then youwillbe out of a job. Hellman does not have yourinterests at heart. He is solely committed to getting youout of Arkay and putting a member of his union inyour job. Eventually anyone who is in the plant, shouldHellman win, will not be paying dues to the Bookbin-ders or getting benefits from the Bookbinders. Theywill fmd themselves paying dues to the Teamsters andgetting whatever benefits the Teamsters have to offer.They will lose every benefit that they have ever gottenor hope to get under the Bookbinder Welfare andPension Plans.There is no doubt that Bates did more than merely readthe prepared, one-page, 344-word statement during themeeting which commenced at 3:15 p.m. Thomas Cybulski,employed by Respondent on August 16, testified that thespeech lasted about 27 minutes; Pitkanen testified about 20minutes;Wolmart testified roughly 15 minutes; andRomaner testified about 10 minutes. Caruso testified that"he (Bates) read it as you would read _a speech, you know,glancing up and down." Cybulski testified that Batesglanced at a piece of paper that he was holding "every nowand then."However, after reading the speech, Bates volunteeredadditional remarks, and answered questions from theaudience.Romaner testified that after the speech wasgiven, "an employee asked Mr. Bates, .if there will everbe a union of our own in there, and he answered, he says ifany union, most likely 381." He further recalled Batesstating that it would be cheaper to join Local 381 than theUnion outside, but he did not recall Bates saying thatLocal 381 had better benefits than the Union outside. He6Muratore'sdistributionof cards in July and August was actuallyminimal. Romanerreceived his card from an employee whose name hecould not recall;Provenzano received her card from the girls; Wolmart andCarcuso asked him for a card; and Muratore gave a card to only oneemployee Pitkanen, without being asked. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDalso testified that Bates referred to the Local 119B picketsas a vicious mob.Cybulski testified that "after awhile" Bates mentioned381 or 318, and that a vote for 318 or 381 was a vote foryour job. He also testified that Bates pointed to the strikingLocal 119B employees outside of the plant and referred tothem as "Hellman and his mob, vicious mob, rather."Bates alsotold the employees that the other union, (381)"would be cheaper to join and the benefits would bebetter" than Local 119B.Pitkanen did not recall whether Bates said "they"(Respondent)were "trying or thinking about gettinganother union in." However, he did recall Bates stating, "Ifyou vote Yes you may be voting yourself out of a job." Healso rememberedBates statingthat "the union they wantedto bring in would be cheaper to join and have betterbenefits for everybody."General Counsel contends that the following portion ofBates' prepared statement is a threat of discharge: "If youvote YES you may be voting yourself out of a job." Asproof of General Counsel's conclusion, he states in his briefthat "Bates intended to convey to the employees that ifthey voted for Local 119B and Local 119B won theelection, Respondent would fire them."I am unable to find any such threat of discharge in Bates'words cited above. At the time the statement was readthere was an election to be held in which the employeeswould have a choice between a YES vote for jointpetitioners Local 119B and Teamsters Local 1034, or for nounion.Local 381 was not on the ballot. The meaning of thecited sentence was plain enough to the, listeners when Batesfollowed it with the next several sentences:Hellman's purpose in winning the election is to forceArkay to sit down and negotiate to put back each andevery striker to work.If they do that, then you will be outof a job.[Emphasis supplied.]He[Hellman]issolely committed to getting you out ofArkayand putting a member of his union in your job.Iam unableto fmd that these unsophisticated boxfactory employees could have interpreted the sentencesingled outby the General Counsel to meet his subtletheory.Batesmade an economicprediction in plainEnglish wordsthat they could understand. Certainly thestrikereplacements(inunion terminology"strike-breakers")understoodthatif Local 119B won theelectionHellman wouldtry to replace them with his ownmembers whohad loyally gone out on strike on June 11,and mannedthe picketlines downto the date of thespeech.These strikereplacementsknew that Local 119Bpicketshad greatlyresentedthe replacements goingthrough theirpicket line, and had engaged in acts ofviolence tokeep them fromgoing intothe plant to work.These employeesknew ofBates'deep hostility towards"Hellman and his viciousmob."Under the abovecircumstancesitwould never occur to these strikereplacementsthat Respondent would voluntarily fire them,under any conditions, so as to permitLocal 119B membersto come back and work in their place in the Respondent'splant.Accordingly, I find that the speech of Bates did notcontain a threat of discharge and did not violate Section8(a)(1) of the Act.I turn now to the remarks made byBatesthat were inaddition to the printedstatement.There is no doubt fromthe testimony that he referred to the Local 119B pickets asa "vicious mob," as this was testified to by Cybulski,Romaner, and Pitkanen. The uncontradicted testimonydoes show that there was violence on the picket line, thatstrike replacements had been pulled out of cars, and thatthere had been vandalism to some of the replacements'cars.Under these circumstances I fmd that Bates' use ofthat term was not a violation of the Act.Pitkanen and Cybulski both testified without contradic-tion thatBatestold the employees that the Union theRespondent wanted to bring in, obviously Local 381,would be cheaper to join (than Local 119B) and havebetter benefits for the employees. Romaner testified thatBates said it would be cheaper to join Local 381, but didnot recall any mention of better benefits.Batesstatement that it would be cheaper to join Local381 could be factually atrue statement, since the recorddoes not show what the initiation fee or dueswere, of eitherLocal 119B or Local 381. Also, it was not in theRespondent's power to affect the amount of Local' 381'sinitiation fee or dues,as this is an internalmatter solelyregulated by the Union. I find thatBates' remark aboutLocal 381 being cheaper to join was protected by Section8(c) of the Act, and not a violation thereof.However,Bates' remarks,as credibly testified to byPitkanen and corroborated by Cybulski, that Local 381benefits would be better for Respondent's employees, heldout to these assembled hard-working production workersthe glimmering promise of an easy and automatic improve-ment in their daily worklives. This meant that, if Local 381became their bargaining' representative, the employeeswould receivein some degree,perhaps not in all, betterwages,better hours, better working conditions, betterhealth and welfare benefits, better pension benefits. Butthese improved benefits could only berealized, if, after theemployees turned out Local 119Band secured Local 381 astheir bargaining representative, the Respondent agreed togrant these better wages and better,,health and pensionbenefits. Therefore, Bates by his statement was holding outto these employees the promise that you get rid of Local119B, and get Local 381 in our plant, and you can beassured that the Company will give you better benefits inthe variouscomponentsthat make up your economic, life inthis plant.It is the conclusion of the Administrative Law Judge thatthe evidence presented herein fully supports the allegationsof General Counsel and the Charging Party that theRespondent made clear to its employees, its desire that theyget rid of Local 119B and support Local 381, and that thisconduct constituted restraint and coercion of the employ-ees withinthe meaningof Section 8(a)(1) of the Act, andthat it further constituted illegal interference, within themeaning of Section 8(a)(2). ARKAY PACKAGING CORPORATION105E.Findings and Conclusions relating to theEmployee CommitteeOn the first day of the hearing General Counsel wasexamining his witness, Wolmart, when, to General Coun-sel's obvious surprise,Wolmart testified about an Employ-ee Committee that had been established in late January1975 to deal with Respondent. As Wolmart put it, inworking man's language, "The working people got togetherand wanted some representation for themselves to manage-ment."Wolmart was elected as a delegate from hisdepartment.Caruso testified that in his department they wanted toget "representation" so they got together and pickedDanny Falcone. Romaner testified that the committee wasformed by the employees, "by the working people," and,since there were only three people in his department,Danny Falcone became their representative on thecommittee. Provenzano testified that there was an electionin the glue department and Michael LoCascio was electedtheir representative on the Employee Committee.Several days after the employees' representatives wereelected, the committee met with Kaneff, Respondent'spresident,William Roche, Respondent's vice president,and JohnRizzo,Respondent's plant superintendent, in thecompany conference room during working hours. Themeeting lasted about 1-1/2 hours. Topics discussedincluded "hours of work, overtime, lateness and absen-tees."On February 4, 1975, the Employee Committee metwith Roche and Rizzo for a second meeting, this being theday before the opening of this hearing.It is true that the Employee Committee was withoutformal structure as argued by the Respondent in his brief,but it is well established that to meet the Act's require-ments so asto constitute a labor organization, no formalstructure is required. Board and Courtcasesare legionholding that similar Employee and Shop Committees arelabor organizations under the Act, even though they collectno dues, have no treasury, no constitution or bylaws, nomembership requirements, or other indicia of the conven-tional labor organization.N L.RB. v. Clapper's Manufac-turing,Inc.,458F.2d 414 (C.A. 3, 1972);AmericanManufacturing Company, Inc.,196 NLRB 248 (1972).The question remains did the Respondent recognize andbargain with the Employee Committee, and I find that itdid. The top officials of the Respondent corporation mettwice with the elected representatives of the EmployeeCommittee on company time on company premises. It wastotally in the power of the Respondent to refuse to meetwith the committee, and to refuse to permit theseemployees to attend the meeting, but it did not do so. Wehave the uncontradicted and credible testimony of Wol-mart that the topics discussed in that conference roomincluded "hours of work, overtime, lateness and absen-tees."These four subjects are clearly basic and fundamen-tal to any negotiations between employers and labororganizationsand in fact are mandatory subjects ofbargainingbetween an employer and the proper collective-bargaining representative. The inference can be drawn,and I draw it, that the Respondent recognized theEmployee Committee when it permitted the employees tomeet in the Company's conference room, and bargain withit over hours of work, overtime, lateness, and absentees ontwo different occasions.The Respondent well knew that a question of representa-tion had existed since the previous summer and still verymuch existed. Yet, in the face of this knowledge theRespondent choose to recognize and bargain with theEmployee Committee.Long ago the Board firmly established under itsMidwestPipingdoctrine7 that an employer violates Section 8(a)(1)and (2) of the Act if he recognizes and/or bargains withone union at a time when another union claims recognitionand a question concerning representationisin issue.Recently inKay Jay Corporation d/b/a McKees RocksFoodland,216 NLRB No. 166 (1975), the Board reviewedand reaffirmed theMidwest Piping doctrine:When rival unions attempt to obtain recognition froman employer, a question concerning representation isthereby raised. Since the employees have a right undertheAct to a free and untrammeled choice, theEmployer is barred from making the choice for hisemployees by recognizing one of the competingunions.I find that Respondent violated Section 8(a)(1) and (2) oftheAct by its assistance to and recognition of theEmployee Committee during the time when another labororganization was claiming representative status, therebygiving unlawful support to the Employee Committee.F.Findings and Conclusions relating to the Natureof the StrikeThe General Counsel contends that the economic strikewhich commenced on June 11 was converted into an unfairlabor practice strike on or about July 23. I do not agreethat the strike was converted to an unfair labor practicestrike on July 23, or any other date. General Counsel usesJuly 23 as the turning point date, on the basis thatMuratore started passing out Local 381 authorization cardsand encouraging employees,to sign and join Local 381, onor about that date. Since I have already found thatMuratore was not a supervisor or agent, and that hisdistributionofLocal 381 cards did not cause theRespondent to violate the Act, it is clear that the strikecould not have been converted to an unfair labor practicestrike on or about July 23.Although I have found that Respondent's conduct, by itssupervisorHoward Bates, at the meeting of August 22,violates the Act, I cannot find that it converted the strikethat admittedly started as an economic one, into an unfairlabor practice strike. The Board has stated many times thatan employer's unfair labor practices:during an economic strike do not automaticallyconvert it into an unfair labor practice strike. Suchconversion will be found only where there is proof of acausal relationship between the unfair labor practicesand the prolongation of the strike.Anchor Rome Mill,7Midwest Piping& SupplyCo.,Inc., 63 NLRB 1060(1945). 106DECISIONSOF NATIONAL LABORRELATIONS BOARDInc.,86 NLRB 1120, 1122. See alsoRomo PaperProducts Corp.,208 NLRB No. 96.Proof of such a causal relationship was not offered, nor, is itcontained in any part of the record. To the contrary, theissuewhich caused the strike, described by GeneralCounsel in his ' brief, "as the major stumbling blockpreventing agreement," the Respondent's demand for a 37-1/2-hour workweek and Local 119B refusal to give up the34-1/2 hour workweek, - remains the issue which stillkeeps the parties apart.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Unions here, involved, (a) Charging Party, Local119B Graphic Arts International Union, AFL-CIO, (b)Local 381, Folding' Box, Corrugated Box and DisplayWorkersUnion, InternationalBrotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, and (c) theEmployee Committee are labor organizations within themeaning of Section 2(5) of the Act.3.By promising economic and employment benefits toits employees if they joined Local 381, Respondent, by, itsVice President Howardgates,has given unlawful assist-ance and support to Local 381, and has interfered with,restrained, and coerced and is restraining and coercing itsemployees, and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(2) of the Act.4.By recognizing the Employee Committee on orabout January 25, 1975, as the exclusive bargainingrepresentative of its employees, at a time when a questionconcerningthe representation of its employees existed,Respondent has rendered and is rendering unlawfulassistanceand support to the Employee Committee, andhas interferedwith, restrained, and coerced and isinterfering with, restraining, and coercing its employees inthe exerciseof Section 7 rights in violation of Section8(ax1) and (2) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, within the meaning ofSection 8(a)(1) and (2) of the Act, it will be recommendedthat the Respondent, be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent, in violation ofSection 8(axl) and (2) unlawfully assisted and contributedsupport to Local 381, it will be recommended that it ceaseand desist therefrom and from like and related conduct.Having found that the, Respondent in violation ofSection 8(a)(1) and (2) unlawfully assisted and contributedsupport to the Employee Committee, the effects of, thisinterference, as well as the Employer's continued recogni-tion of that labor organization as the bargaining agent ofthe,employees, constitute a continuing obstacle to the fullexercise by the employees of their rights to self-organiza-tion and to bargain collectively through representatives oftheir own choosing, I shall recommend that the Respon-dentbe ordered to withdraw recognition from theEmployee Committee as the representative of any of itsemployees,unlessand until the Employee Committee hasbeen duly certified by the National Labor Relations Boardas the exclusive representative of such employees.Upon the above findings of fact,conclusionsof law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERS-Respondent, Arkay Packaging Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Giving assistance and support toLocal 381, FoldingBox,CorrugatedBox and Display 'Workers Union,International Brotherhood ' of Pulp, Sulphite and PaperMillWorkers,AFL-CIO, by promising economic andemployment benefits to such employees if they join suchorganization, or by any other conduct proscribed by theAct.(b)Giving assistance and support to the EmployeeCommittee, and recognizing' the Employee Committee, orany successor thereto, as the exclusive representatives oftheir employees for the purposes of collective bargaining,unless ' and until said labor organization shall' havedemonstrated its exclusive majority representative statusamong, said employees in a Board-conducted election.(c) In any other like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from any.and all such activities, except to th e extent that such right isaffected by the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:,(a)Withdraw and withhold all recognition from theEmployee Committee, or any successor, labor organization,as the collective-bargaining representative ofanyof itsemployees, for the purpose of dealing with the Respondentconcerning hours of employment, wages, grievances, orother terms and conditions of employment, unless anduntil the Board shall certify the Employee Committee assuch representative.8 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board,the findings,itsfmdmgs,conclusions,and Order,and all objections thereto shall beconclusions,and recommended Order herein,shall,as provided in Sec.deemed waived for all purposes. ARKAY PACKAGING CORPORATION107(b) Post at its plant in Hauppauge, New York, copies ofthe attached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said-notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.9In the eventthe Board's Order is enforced by a Judgment of the UnitedJudgment of the United States Court of Appeals Enforcing an Order of theStatesCourt of Appeals, the words in the notice reading "Posted by OrderNational Labor Relations Board."of the National Labor Relations Board" shall read "Posted Pursuant to a